       Case 2:16-md-02724-CMR Document 1202 Filed 01/24/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         16-MD-2724
                                                      HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:
                                                      Civil Action No. 19-5042
 United HealthCare Services, Inc. v. Teva
 Pharmaceuticals USA, Inc. et al.



                                            ORDER

       AND NOW, this 24th day of January 2020, upon consideration of the attached Joint

Stipulation to Waive Service and Extend the Deadline for Defendants to Respond to Plaintiff

United HealthCare Services, Inc.’s October 11, 2019 Complaint, it is hereby ORDERED that

the Stipulation is APPROVED.

       It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe

                                                   ______________________________
                                                   CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1202 Filed 01/24/20 Page 2 of 6



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
 PRICING ANTITRUST LITIGATION                       16-MD-2724

                                                    HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 United HealthCare Services, Inc. v. Teva
 Pharmaceuticals USA, Inc. et al., 19-cv-05042-
 CMR


  JOINT STIPULATION TO WAIVE SERVICE AND EXTEND THE DEADLINE FOR
                DEFENDANTS TO RESPOND TO PLAINTIFF
    UNITED HEALTHCARE SERVICES, INC.’S OCTOBER 11, 2019 COMPLAINT

       WHEREAS, Plaintiff United HealthCare Services, Inc. (“United”) filed a Complaint on

October 11, 2019, in United HealthCare Services, Inc. v. Teva Pharmaceuticals USA, Inc.

(“United’s October 11, 2019 Complaint”), Case No. 19-cv-02696-JNE-TNL (D. Minn.), which

was transferred by the United States Judicial Panel on Multidistrict Litigation on October 24,

2019 to the Eastern District of Pennsylvania, assigned Case No. 19-cv-05042-CMR, and

centralized for pretrial proceedings as part of In re Generic Pharmaceuticals Pricing Antitrust

Litigation, Case No. 16-md-2724-CMR, MDL No. 2724;

       WHEREAS, United’s October 11, 2019 Complaint is based on substantially similar facts

and allegations as those raised against certain defendants in the complaint filed by Plaintiff States

on May 10, 2019 in State of Connecticut et al. v. Teva Pharmaceuticals USA, Inc. (the “Plaintiff

States’ May 10, 2019 Complaint”), Case No. 19-cv-2407-CMR, which has also been centralized

for pretrial proceedings as part of MDL 2724;

       WHEREAS, in an Order dated July 25, 2019, the Court adjourned responsive pleadings

and/or motions to the Plaintiff States’ May 10, 2019 Complaint until such time as the Court
        Case 2:16-md-02724-CMR Document 1202 Filed 01/24/20 Page 3 of 6



enters an order setting a schedule for responses to that complaint (see MDL Doc. No. 1058,

approving stipulation);

       WHEREAS, the parties agree that responses to the pleadings in this action should be

accomplished efficiently and in consideration of the Court’s existing MDL scheduling orders;

       WHEREAS, Defendants Actavis Elizabeth LLC; Actavis Holdco US, Inc.; Actavis

Pharma, Inc.; Amneal Pharmaceuticals, Inc.; Apotex Corp.; Aurobindo Pharma U.S.A., Inc.;

Breckenridge Pharmaceutical, Inc.; Dr. Reddy’s Laboratories, Inc.; Glenmark Pharmaceuticals,

Inc., USA; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mylan Inc.; Mylan N.V.; Mylan

Pharmaceuticals Inc.; Par Pharmaceutical Companies, Inc.; Par Pharmaceutical, Inc.; Sandoz,

Inc.; Taro Pharmaceuticals USA, Inc.; Teva Pharmaceuticals USA, Inc.; Upsher-Smith

Laboratories, LLC; Wockhardt USA LLC; and Zydus Pharmaceuticals (USA), Inc. (collectively,

“Waiving Defendants”) have agreed to waive service of the Complaint and the parties have

reached an agreement to extend the time within which the Stipulating Defendants must move

against, answer, or otherwise respond to United’s October 11, 2019 Complaint;

       WHEREAS, on December 20, 2019, United’s October 11, 2019 Complaint was served on

Defendant VersaPharm, Inc. (“VersaPharm”);

       WHEREAS, on January 9, 2020, United and VersaPharm filed the Joint Stipulation to

Waive Service and Extend the Deadline for Defendant VersaPharm, Inc. to Respond to Plaintiff

United Healthcare Services, Inc.’s October 11, 2019 Complaint [Dkt. No. 1189] (“VersaPharm

Stipulation”), in which United and VersaPharm agreed, among other things, that the deadline for

VersaPharm to move, answer, or otherwise respond to United’s October 11, 2019 Complaint is

adjourned until January 24, 2020 and this adjournment is subject to being extended by this joint

stipulation;



                                                2
       Case 2:16-md-02724-CMR Document 1202 Filed 01/24/20 Page 4 of 6



       WHEREAS, on January 16, 2020, Judge Rufe approved and entered the VersaPharm

Stipulation [Dkt. No. 1199];

       WHEREAS, United’s October 11, 2019 Complaint was served on Defendant Camber

Pharmaceuticals, Inc. (“Camber,” and collectively with VersaPharm and the Waiving

Defendants, the “Stipulating Defendants”);

       WHEREAS, United and Camber agreed that the deadline for Camber to move, answer, or

otherwise respond to United’s October 11, 2019 Complaint would be adjourned until January 24,

2020 and that this adjournment was subject to being extended by this joint stipulation;

       WHEREAS, United has agreed to further extend the time within which VersaPharm and

Camber must move against, answer, or otherwise respond to United’s October 11, 2019

Complaint;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.      The Waiving Defendants waive service of United’s October 11, 2019 Complaint

and Summonses pursuant to Federal Rule of Civil Procedure 4(d), and this Stipulation shall be

deemed proof of that waiver pursuant to Federal Rule of Civil Procedure 4(d)(4).

       2.      The deadline for the Stipulating Defendants to move, answer, or otherwise

respond to United’s October 11, 2019 Complaint is ADJOURNED until such time as the Court

orders for the filing of response(s) to complaints that were filed on or after May 10, 2019.

       3.      This Stipulation does not constitute a waiver by the Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12, except that the Stipulating Defendants do not contest personal jurisdiction.

       IT IS SO STIPULATED.



                                                 3
      Case 2:16-md-02724-CMR Document 1202 Filed 01/24/20 Page 5 of 6




Dated: January 23, 2020

 BOIES SCHILLER FLEXNER LLP              ZELLE LLP

  /s/ Hamish P.M. Hume                    /s/ Judith A. Zahid
 Hamish P.M. Hume                        Judith A. Zahid
 Abby L. Dennis                          Eric W. Buetzow
 Kyle Smith                              44 Montgomery Street, Suite 3400
 1401 New York Ave, NW                   San Francisco, CA 94104
 Washington, D.C. 20005                  Tel: (415) 693-0700
 Tel: (202) 895-7580                     Fax: (415) 693-0770
 Fax: (202) 237-6131                     jzahid@zelle.com
 hhume@bsfllp.com                        ebuetzow@zelle.com
 adennis@bsfllp.com
 ksmith@bsfllp.com
                                         ZELLE LLP
                                         James R. Martin
 BOIES SCHILLER FLEXNER LLP              Jennifer Duncan Hackett
 Duane L. Loft                           1775 Pennsylvania Avenue, NW,
 55 Hudson Yards, 20th Floor             Suite 375
 New York, NY 10001                      Washington, D.C. 20006
 Tel: (212) 446-2300                     Tel: (202) 899-4100
 Fax: (212) 446-2350                     Fax: (612) 336-9100
 dloft@bsfllp.com                        jmartin@zelle.com
                                         jhackett@zelle.com

                   Counsel for Plaintiff United HealthCare Services, Inc.




                                             4
    Case 2:16-md-02724-CMR Document 1202 Filed 01/24/20 Page 6 of 6



PEPPER HAMILTON LLP                    KASOWITZ BENSON TORRES LLP

  /s/ Jan P. Levine                     /s/ Sheron Korpus
Jan P. Levine                          Sheron Korpus
3000 Two Logan Square                  1633 Broadway
Eighteenth & Arch Streets              New York, NY 10019
Philadelphia, PA 19103-2799            Tel: (212) 506-1700
Tel: (215) 981-4000                    Fax: (212) 506-1800
Fax: (215) 981-4750                    skorpus@kasowitz.com
levinej@pepperlaw.com

ARNOLD & PORTER KAYE                   WILSON SONSINI GOODRICH &
SCHOLER LLP                            ROSATI

 /s/ Saul P. Morgenstern                /s/ Chul Pak
Saul P. Morgenstern                    Chul Pak
250 W. 55th Street                     Professional Corporation
New York, NY 10019                     1301 Avenue of the Americas, 40th Flr.
Tel: (212) 836-8000                    New York, NY 10019
Fax: (212) 836-8689                    Tel: (212) 999-5800
saul.morgenstern@apks.com              Fax: (212) 999-5899
                                       cpak@wsgr.com
ARNOLD & PORTER KAYE
SCHOLER LLP

  /s/ Laura S. Shores
Laura S. Shores
601 Massachusetts Avenue, NW
Washington, DC 20001
Tel: (202) 942-5000
Fax: (202) 942-5999
laura.shores@apks.com
                              Defendants’ Liaison Counsel




                                          5
